DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith McWha, Esq. on 3-24-2021.

The application has been amended as follows: 
	5.    (currently amended) A preparation method of a catalyst for catalytic oxidation treatment of organic wastewater, wherein the preparation method comprises the following steps:
(1)    adding an impregnation liquid of cerium salt to the alumina, impregnating the alumina for 30-120 min, and then drying and calcining the obtained solid to produce a cerium-modified alumina carrier;
(2)    adding an impregnation liquid containing a nickel salt, an iron salt, a manganese salt and a cerium salt to the cerium-modified alumina carrier obtained in 
based on the weight of the alumina, the cerium content in the impregnation liquid of step (1) is 1.0-2.0 wt%; in the impregnation liquid of step (2), the cerium content is 0.5-2.0 wt%; the nickel content is 5.0-20 wt%; the iron content is 0.5-5.5 wt%; the manganese content is 0.5-3.5 wt%; the total cerium content in the impregnation liquid of step (1) and step (2) is 1.5-3.0 wt%;
wherein the catalyst prepared by said preparation method comprises a cerium-modified alumina carrier and nickel, iron, manganese and cerium loaded on the cerium-modified alumina carrier in oxide form: based on the weight of the alumina, the contents of the following components in the catalyst are as follows:
nickel 5.0-20 wt%;
iron 0.5-5,5 wt%;
manganese 0.5-3,5 wt%;
cerium 1.5-3.0 wt%;
wherein in step (1) the cerium-modified alumina carrier comprises alumina and cerium loaded on the alumina in oxide form[[;]]  and based on the weight of the alumina, the cerium content of the cerium-modified alumina carrier is 1.0-2.0 wt%;
wherein based on the weight of the alumina, the content of cerium loaded on the cerium-modified alumina carrier in the catalyst in step (2) is 0.5-2.0 wt%.
19.    (currently amended) The preparation method according to claim 5, wherein in step (1) based on the weight of the alumina, the cerium content of the cerium-modified alumina carrier is 1.2-1.5 wt%.
in step (2) is 0.6-1.5 wt%.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 5, Qiao is considered to be the nearest prior art but Qiao does not teach nor fairly suggest producing a cerium-modified alumina carrier by adding an impregnation liquid of cerium salt ot the alumina, impregnating for 30-120 minutes, and then drying and calcining the obtained solid to produce a cerium-modified alumina carrier, then adding an impregnation liquid containing a nickel salt, an iron  salt, a manganese salt and a cerium-salt to the cerium-modified alumina carrier, then drying and calcining to obtain the product catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUCAS A STELLING/Primary Examiner, Art Unit 1773